a matrimonial action in which plaintiff had previously been awarded a judgment of divorce, defendant appeals (1) from stated portions of an order of the Supreme Court, Suffolk County, entered October 27, 1976, which, after a hearing, inter alia, denied his motion to punish plaintiff for contempt and for a downward modification of child support payments and (2) as limited by his brief, from so much of an order of the same court, entered March 22, 1977, as, upon reargument, adhered to a prior order which awarded plaintiff a counsel fee to defend the appeal from the October 27, 1976 order. Order entered October 27, 1976 affirmed insofar as appealed from, on the opinion of Mr. Justice Bracken at Trial Term. Order entered March 22, 1977 affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. The court properly awarded plaintiff counsel fees to defend this appeal (see Goldsmith v Goldsmith 56 AD2d 834). Hopkins, J. P., Martuscello, Margett and O’Connor, JJ., concur.